Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152778(55)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 152778
  v                                                                 COA: 315209
                                                                    Alger CC: 2012-001997-FC
  ISRAEL A. VELEZ,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before May 30, 2017. The due date of plaintiff-
  appellee’s supplemental brief is also extended to May 30, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 28, 2017
                                                                               Clerk